internal_revenue_service number release date index number ----------------------------------------------- -------------------------------------------- ----------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no -------------- telephone number ---------------------- refer reply to cc psi plr-121166-16 date date re -------------------------------------- legend decedent spouse a b gst exempt marital trust attorney accountant date dear ----------------------------------- ----------------------------------------------------- -------------------------------------------------- -------------------------------------------------------- ----------------------------------------------------- --------------------------------------------------------------------- -------------------- ---------------------- -------------------- this letter responds to your authorized representative’s letter of date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code code and a reverse_qtip_election under sec_2652 the facts and representations submitted are as follows decedent died on date survived by spouse article i paragraph b of decedent’s will provides that the residue of decedent’s estate passes to a_trust the trust is to be divided into a family_trust and a_trust for the benefit of spouse the trust for the benefit of spouse is to be divided into gst exempt marital plr-121166-16 trust and gst non-exempt marital trust based on a formula_clause gst exempt marital trust is to hold a portion of the residue based on the amount if any of the exemption from generation-skipping_transfer gst tax available to decedent’s estate under sec_2631 gst non-exempt marital trust is to hold the balance of the residue under article iii sec_3 paragraph b of decedent’s will the income of gst exempt marital trust during spouse’s lifetime is to be paid to spouse at least quarterly any unproductive property is to be converted by the trustee into productive property upon instructions from spouse principal may be paid to spouse for her health and support in reasonable comfort on spouse’s death the remaining principal of gst exempt marital trust is to be distributed to such of decedent’s issue and spouses of decedent’s issue as spouse may appoint by will gst exempt marital trust was funded but there was insufficient property to fund gst non-exempt trust a and b as co-executors of decedent’s estate engaged accountant to prepare decedent’s form_706 united_states estate and generation-skipping_transfer_tax return accountant consulted with attorney who advised accountant to make a qtip_election and a reverse_qtip_election with respect to gst exempt marital trust on schedule m of decedent’s timely filed form_706 accountant mistakenly did not include gst exempt marital trust as property subject_to the qtip_election and therefore no qtip and reverse qtip elections were made with respect to gst exempt marital trust you have requested an extension of time under sec_301_9100-1 and sec_301_9100-3 to make a qtip_election under sec_2056 to treat gst exempt marital trust as qtip and to make a reverse_qtip_election under sec_2652 with respect to gst exempt marital trust law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that in the case of qtip for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse plr-121166-16 sec_2056 defines the term qtip as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life as defined in sec_2056 and iii to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_2601 imposes a tax on every gst sec_2611 provides that the term gst means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess of over the applicable_fraction determined for the trust sec_2642 provides that in general the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property plr-121166-16 sec_2652 provides that for purpose of chapter the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in pertinent part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for gst tax purposes as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in the present case article iii specifically creates gst exempt marital trust for the benefit of spouse with the gst exempt marital trust to be funded based on the amount of decedent’s gst_exemption available for allocation to that trust however accountant mistakenly omitted gst exempt marital trust from schedule m and failed to make the qtip and reverse qtip elections based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore a and b are granted an plr-121166-16 extension of time of days from the date of this letter to make a qtip_election with respect to gst exempt marital trust and to make a reverse_qtip_election with respect to gst exempt marital trust the elections and allocation should be made on a supplemental form_706 filed with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose except as expressly provided herein we express no opinion on the federal tax consequences of the transactions under the cited provisions or under any other provisions of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours associate chief_counsel passthroughs special industries by karlene m lesho karlene m lesho senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
